DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 26-37 in the reply filed on 12/23/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31, 32, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inadomi et al. (US pat 10679845).
	With respect to claim 31, Inadomi et al. teach a method of making a semiconductor device, comprising (see figs. 1-11 and associated text): 
providing a cooling pad including a pin 49; and 
disposing a substrate W over the cooling pad with the pin contacting the substrate or a component mounted to the substrate.  
With respect to claim 32, Inadomi et al. teach disposing a spring 50 (fig. 8) in the cooling pad under the pin.  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 36, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inadomi et al. (US pat 10679845) as applied to claims 31, 32, 33, and 34 above, and further in view of the applicant’s admitted prior art (AAPA) of this application.
With respect to claim 35, Inadomi et al. fail to teach forming a conductive layer over the substrate by sputtering.
AAPA teaches forming a conductive layer over a substrate by sputtering. See page 2 of this application.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of AAPA into the process of Inadomi et al. attain a quality conductive layer due the presence of the cooling pad.

With respect to claims 36 and 37, Inadomi et al. fail to teach forming a protective layer around the pin.
However, the formation of a protective shield or layer around a pin is well-known in semiconductor art.
Allowable Subject Matter
s 1-13, and 26-30 are allowed.
Conclusion

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814